Name: Council Regulation (EC, ECSC, Euratom) No 2700/1999 of 17 December 1999 adjusting with effect from 1 July 1999 the remuneration and pensions of officials and other servants of the European Communities and the weightings applied thereto
 Type: Regulation
 Subject Matter: social protection;  EU institutions and European civil service;  personnel management and staff remuneration;  economic analysis
 Date Published: nan

 EN Official Journal of the European Communities21. 12. 1999 L 327/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC, ECSC, EURATOM) No 2700/1999 of 17 December 1999 adjusting with effect from 1 July 1999 the remuneration and pensions of officials and other servants of the European Communities and the weightings applied thereto THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, Having regard to the Protocol on the Privileges and Immunities of the European Communities, and in particular Article 13 thereof, Having regard to the Staff Regulations of Officials and the Conditions of Employment of Other Servants of the European Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 (1) and last amended by Regulation (EC, ECSC, Euratom) No 1238/1999 (2), and in particular Articles 63, 64, 65, 65a and 82 of the Staff Regulations, Annex XI to the Staff Regulations, and the first subparagraph of Article 20 and Article 64 of the Conditions of Employment, Having regard to the proposal from the Commission, Whereas: (1) A review of the remuneration of officials and other servants carried out on the basis of a report by the Commission has shown that the remuneration and pensions of officials and other servants of the European Communities should be adjusted under the 1999 annual review; (2) In accordance with Annex XI to the Staff Regulations, the annual adjustment in respect of 2000 will entail the establishment before 31 December 2000 of new weightings with retroactive effect from 1 July 2000; (3) These new weightings could lead to retroactive adjustments to remuneration and pensions (positive or negative) in respect of the period of 2000 for which payments will already have been made on the basis of this Regulation; (4) Provision should therefore be made for the payment of arrears in the event of an upward adjustment as a result of these weightings or for the recovery of sums overpaid in the event of a downward adjustment for the period between the effective date and the date of entry into force of the Council's decision on the annual adjustment in respect of 2000; (5) Provision should be made for the effects of any such recovery to be spread over a period of not more than twelve months following the date of entry into force of the Council's decision on the annual adjustment in respect of 2000, HAS ADOPTED THIS REGULATION: Article 1 With effect from 1 July 1999: (a) the table of basic monthly salaries in Article 66 of the Staff Regulations shall be replaced by the following: (1) OJ L 56, 4.3.1968, p. 1. (2) OJ L 150, 17.6.1999, p. 1. EN Official Journal of the European Communities 21. 12. 1999L 327/2 Step Grade 1 2 3 4 5 6 7 8 Step Category Group 1 2 3 4 A 1 11 255,79 11 853,71 12 451,63 13 049,55 13 647,47 14 245,39 A 2 9 988,58 10 559,13 11 129,68 11 700,23 12 270,78 12 841,33 A 3/LA 3 8 272,36 8 771,43 9 270,50 9 769,57 10 268,64 10 767,71 11 266,78 11 765,85 A 4/LA 4 6 949,66 7 339,20 7 728,74 8 118,28 8 507,82 8 897,36 9 286,90 9 676,44 A 5/LA 5 5 729,65 6 069,09 6 408,53 6 747,97 7 087,41 7 426,85 7 766,29 8 105,73 A 6/LA 6 4 951,49 5 221,65 5 491,81 5 761,97 6 032,13 6 302,29 6 572,45 6 842,61 A 7/LA 7 4 262,23 4 474,31 4 686,39 4 898,47 5 110,55 5 322,63 A 8/LA 8 3 769,56 3 921,58 B 1 4 951,49 5 221,65 5 491,81 5 761,97 6 032,13 6 302,29 6 572,45 6 842,61 B 2 4 290,09 4 491,22 4 692,35 4 893,48 5 094,61 5 295,74 5 496,87 5 698,00 B 3 3 598,48 3 765,72 3 932,96 4 100,20 4 267,44 4 434,68 4 601,92 4 769,16 B 4 3 112,37 3 257,40 3 402,43 3 547,46 3 692,49 3 837,52 3 982,55 4 127,58 B 5 2 782,05 2 899,42 3 016,79 3 134,16 C 1 3 174,49 3 302,50 3 430,51 3 558,52 3 686,53 3 814,54 3 942,55 4 070,56 C 2 2 761,14 2 878,45 2 995,76 3 113,07 3 230,38 3 347,69 3 465,00 3 582,31 C 3 2 575,62 2 676,13 2 776,64 2 877,15 2 977,66 3 078,17 3 178,68 3 279,19 C 4 2 327,27 2 421,54 2 515,81 2 610,08 2 704,35 2 798,62 2 892,89 2 987,16 C 5 2 145,89 2 233,82 2 321,75 2 409,68 D 1 2 425,17 2 531,21 2 637,25 2 743,29 2 849,33 2 955,37 3 061,41 3 167,45 D 2 2 211,29 2 305,47 2 399,65 2 493,83 2 588,01 2 682,19 2 776,37 2 870,55 D 3 2 058,13 2 146,22 2 234,31 2 322,40 2 410,49 2 498,58 2 586,67 2 674,76 D 4 1 940,54 2 020,12 2 099,70 2 179,28 (b)  EUR 165,87 shall be replaced by EUR 170,35 in Article 1(1) of Annex VII to the Staff Regulations,  EUR 213,61 shall be replaced by EUR 219,38 in Article 2(1) of Annex VII to the Staff Regulations,  EUR 381,61 shall be replaced by EUR 391,91 in the second sentence of Article 69 of the Staff Regulations and in the second subparagraph of Article 4(1) of Annex VII thereto,  EUR 190,90 shall be replaced by EUR 196,05 in the first subparagraph of Article 3 of Annex VII to the Staff Regulations. Article 2 With effect from 1 July 1999, the table of basic monthly salaries in Article 63 of the Conditions of Employment of Other Servants shall be replaced by the following: A I 5 284,60 5 939,19 6 593,78 7 248,37 II 3 835,48 4 209,22 4 582,96 4 956,70 III 3 223,12 3 366,70 3 510,28 3 653,86 B IV 3 096,23 3 399,34 3 702,45 4 005,56 V 2 432,04 2 592,35 2 752,66 2 912,97 C VI 2 313,05 2 449,23 2 585,41 2 721,59 VII 2 070,25 2 140,69 2 211,13 2 281,57 D VIII 1 871,18 1 981,39 2 091,60 2 201,81 IX 1 802,02 1 827,12 1 852,22 1 877,32 EN Official Journal of the European Communities21. 12. 1999 L 327/3 Article 3 With effect from 1 July 1999, the fixed allowance referred to in Article 4a of Annex VII to the Staff Regulations shall be:  EUR 102,24 per month for officials in Grade C4 or C5,  EUR 156,75 per month for officials in Grade C1, C2 or C3. Article 4 Pensions for which entitlement has accrued by 1 July 1999 shall be calculated from that date by reference to the table of basic monthly salaries laid down in Article 66 of the Staff Regulations, as amended by Article 1(a) of this Regulation. Article 5 With effect from 1 July 1999, the date 1 July 1998 in the second subparagraph of Article 63 of the Staff Regulations shall be replaced by 1 July 1999. Article 6 1. With effect from 16 May 1999, the weightings applicable to the remuneration of officials and other servants employed in the countries and places listed below shall be as follows:  Ireland 112,7. 2. With effect from 1 July 1999, the weightings applicable to the remuneration of officials and other servants employed in the countries and places listed below shall be as follows: Belgium 100,0 Denmark 131,7 Germany 107,6 except: Bonn 101,7 Karlsruhe 98,8 Munich 108,8 Greece 86,5 Spain 92,3 France 118,8 Ireland 109,7 Italy 101,3 except: Varese 94,7 Luxembourg 100,0 Netherlands 114,4 Austria 110,2 Portugal 85,4 Finland 117,8 Sweden 120,0 United Kingdom 156,5 except: Culham 123,8 3. The weightings applicable to pensions shall be determined in accordance with Article 82(1) of the Staff Regulations. Articles 3 to 10 of Regulation (ECSC, EEC, Euratom) No 2175/88 (1) shall remain in force. 4. In accordance with Annex XI to the Staff Regulations these weightings could be adjusted before 31 December 2000 by a Council Regulation establishing new weightings with effect from 1 July 2000. In this event, the institutions shall make the corresponding positive or negative adjustment to the remuneration and pensions of the officials, former officials and other persons concerned with retroactive effect for the period between the effective date and the date of entry into force of the decision on the 2000 adjustment. (1) OJ L 191, 22.7.1988, p. 1. EN Official Journal of the European Communities 21. 12. 1999L 327/4 Entitled to household allowance Not entitled to household allowance 1st to 15th day from 16th day 1st to 15th day from 16th day EUR per calendar day If this retroactive adjustment necessitates the recovery of sums overpaid, such recovery may be spread over a period of not more than twelve months from the date of entry into force of the decision on the 2000 annual adjustment. Article 7 With effect from 1 July 1999, the table in Article 10(1) of Annex VII to the Staff Regulations shall be replaced by the following: A 1-A 3 &amp; LA 3 66,45 31,31 45,62 26,22 A 4-A 8 &amp; LA 4-LA 8 and category B 64,49 29,20 43,76 22,84 Other grades 58,51 27,24 37,65 18,84 Article 8 With effect from 1 July 1999, the allowances for shiftwork laid down in Article 1 of Regulation (ECSC, EEC, Euratom) No 300/76 (1) shall be EUR 296,34, EUR 447,28, EUR 489,06 and EUR 666,74. Article 9 With effect from 1 July 1999, the amounts in Article 4 of Regulation (EEC, Euratom, ECSC) No 260/68 (2) shall be subject to a weighting of 4,277878. Article 10 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 1999. For the Council The President K. HEMILÃ  (1) OJ L 38, 13.2.1976, p. 1. Regulation as supplemented by Regulation (Euratom, ECSC, EEC) No 1307/87 (OJ L 124, 13.5.1987, p. 6) and last amended by Regulation (EC, ECSC, Euratom) No 2461/98 (OJ L 307, 17.11.1998, p. 5). (2) OJ L 56, 4.3.1968, p. 8. Regulation as last amended by Regulation (EC, ECSC, Euratom) No 2459/98 (OJ L 307 17.11.1998, p. 3).